*646In determining custody and visitation rights, the most important factor to be considered is the best interests of the child (see Matter of Ciccone v Ciccone, 74 AD3d 1337, 1338 [2010]; Matter of Haimovici v Haimovici, 73 AD3d 1058 [2010]; see also Eschbach v Eschbach, 56 NY2d 167, 174 [1982]), which requires an evaluation of the totality of the circumstances (see Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]). Since the Family Court’s determination is “largely dependent upon an assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents” (Matter of Haimovici v Haimovici, 73 AD3d at 1058), “such determination should not be set aside unless it lacks a sound and substantial basis” in the record (Matter of Andrews v Mouzon, 80 AD3d 761, 763 [2011]; see Matter of Wiebke v Wiebke, 77 AD3d 964 [2010]; Koppenhoefer v Koppenhoefer, 159 AD2d 113, 116-118 [1990]).
Contrary to the father’s contention, there was a sound and substantial basis in the record for the Family Court’s denial of his request for additional midweek visitation. Moreover, the father was awarded liberal visitation which affords him a meaningful opportunity to maintain a close relationship with the child (see Matter of Pena v Pena, 68 AD3d 1000, 1001 [2009]; Pollack v Pollack, 56 AD3d 637, 639 [2008]; Matter of Hartman v Hartman, 214 AD2d 780, 782 [1995]; Maloney v Maloney, 208 AD2d 603, 604 [1994]). Dillon, J.P., Dickerson, Eng and Leventhal, JJ., concur.